Citation Nr: 1517688	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coronary artery disease with left ventricular hypertrophy for the period of time from July 20, 2009 to November 17, 2012.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Veteran's service-connected cardiovascular disabilities are assigned two separate disability ratings.  He is rated at a 10 percent disability rating for hypertension under Diagnostic Code 7101.  The RO originally used the hyphenated Diagnostic Code 7020-7101 for the Veteran's hypertension because on a June 2002 VA examination, the examiner diagnosed "hypertension associated with ischemic cardiac disease."  See 38 C.F.R. § 4.27 ("With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.")  The RO has continued to designate Diagnostic Code 7020-7101 for rating the Veteran's hypertension.  A second separate disability rating under Diagnostic Code 7005 has been assigned for coronary artery disease.  The Veteran has asserted that rating of his cardiac disability under Diagnostic Code 7005 as opposed to 7020 is incorrect; however, the two Diagnostic Codes use identical rating criteria to rate cardiovascular disability.  See, 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7202.  

The Veteran's primary assertion in the correspondence related to the current appeal is that he warrants a separate disability rating for pulmonary hypertension under Diagnostic Code 6817.  Pulmonary hypertension is a distinct and separate pulmonary disability.  The issue of service connection for pulmonary hypertension has never been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In August 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of entitlement to a disability rating in excess of 30 percent for coronary artery disease with left ventricular hypertrophy for the period of time from July 20, 2009 to November 17, 2012.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 30 percent for coronary artery disease with left ventricular hypertrophy, for the period of time from July 20, 2009 to November 17, 2012, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In August 2013, the Veteran submitted correspondence which withdrew the appeal; this withdrawal was effective upon receipt.  38 C.F.R. § 20.204 (b)(3).  

Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204 (b)(4).  To the extent that a subsequent December 2013 letter from the Veteran attempts to revive the appeal after the withdrawal, it is not timely.  

Thus, there remain no allegations of error of fact or law with regard to this single issue on appeal for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for entitlement to disability rating in excess of 30 percent for coronary artery disease with left ventricular hypertrophy, for the period of time from July 20, 2009 to November 17, 2012, is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


